PER CURIAM.
David J. Oakes petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his emergency motion for a temporary restraining order. He seeks an order from this court directing the district court to act. Our review of the docket sheet reveals that the district court entered an order denying Oakes’ emergency motion for a temporary restraining order. Accordingly, because the district court has recently decided Oakes’ case, we deny the mandamus petition as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.